DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 9 which depends from a cancelled claim and is identical to claim 8.  Accordingly, claim 9 have been cancelled. 

The application has been amended as follows: 

With regard to claim 9, please cancel claim 9.
EXAMINER’S REASON FOR ALLOWANCE
Claims 1, 2, 4, 6, 8, 10-16, 18, 19 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, Ogata et al. (US PGPUb 2007/0298164), Lim (US PGPub 2008/0055733), and Chu et al. (US 9,673,239), either alone or in combination, fails to teach or fairly suggest the feature as recited in claim 1 and similarly in claim 15:
“the color filter layer satisfies formulas (1) and (2):
200nm ≤ A ≤ 700nm (1) 
C ≤ A + 200nm (2) 
where A represents a thickness in nm of a first-color color filter of a first color among the plurality of colors, C represents a thickness in nm of color filters of colors other than the first color, and A and C are different values; and a lower layer flattening layer positioned directly on the semiconductor substrate and formed between the first-color color filter of the first color and the semiconductor substrate, and not between the color filters of the colors other than the first color and the semiconductor substrate.”
Since the prior art of record either shows the lower layer flattening layer positioned directly on the semiconductor substrate and formed between the first-color color filter of the first color and the semiconductor substrate but is silent as to the specific thicknesses required by the claim OR the prior art provides intermediate elements between the lower layer flattening layer and the semiconductor substrate such that the first-color color filter cannot be positioned directly on the semiconductor substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822